Title: To George Washington from Alexander Hamilton, 21 December 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt 21st Decr 1792

The Secretary of the Treasury has the honor respectfully to submit to the President of the United States, two Contracts between the Superintendant of the Lighthouse at New London, and Daniel Harris & Nathaniel Richards, together with a letter from the Commissioner of the Revenue; from the date of which it will be seen that these papers have been overlooked for some time, a casualty from which however the service has received no injury.
The Contract with Danl Harris is for his compensation as Keeper of the Lighthouse, and that with Nathaniel Richards for supplying it with oil and other necessaries. The terms of both of the objects appear to the Secretary reasonable. All which is humbly submitted

Alex. HamiltonSecy of the Treasury.

